                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
vs.                                          )      Case No. 18-00233-01-CR-W-GAF
                                             )
STEVEN TRAYLOR,                              )
                                             )
                      Defendant.             )

                                            ORDER

       Now before the Court is Defendant’s Motion to Suppress Evidence (Doc. #18). Defendant

seeks to suppress all evidence and testimony obtained from the search of his vehicle.

       On January 9, 2019, United States Magistrate John T. Maughmer conducted an evidentiary

hearing. On March 7, 2019, United States Magistrate Judge John T. Maughmer issued his Report

and Recommendation (Doc. #28).           Defendant filed his Objections to the Report and

Recommendation (Doc. #31) on March 29, 2019 and the Government filed its Response to the

Objections (Doc. #32) on March 29, 2019.

       Upon careful and independent review of the pending motion, as well as the applicable law,

this Court hereby adopts and incorporates as its own Opinion and Order the Report and

Recommendation of United States Magistrate Judge John T. Maughmer. Accordingly, it is hereby

       ORDERED that Defendant’s Motion to Suppress Evidence (Doc. #18) is DENIED.

                                                    s/ Gary A. Fenner
                                                    GARY A. FENNER, JUDGE
                                                    UNITED STATES DISTRICT COURT

DATED: April 1, 2019
